DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 07/31/2020.
Claims 21 – 40 are allowed.  Claims 1 – 20 are cancelled.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 21 (and similarly, independent claims 28 and 36), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 21 (and similarly recited in independent claims 28 and 36):
generate a notification for one or more of the generation of the new record or the modification of the existing record;
determine a likelihood that one or more secondary client devices of the set of secondary client devices are located in proximity to the primary client device;
identify a first subset of client devices of the set of secondary client devices for which the likelihood exceeds a threshold;
identify a second subset of client devices of the set of secondary client devices for which the likelihood does not exceed the threshold;
transmit the notification to the second subset of client devices; and
suppress a transmission of the notification to the first subset of client devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194